HENRY, Chief Justice,
dissenting.
I respectfully dissent.
We granted certiorari in this criminal action, wherein petitioner was convicted of burglary, in order to examine the sufficiency of the evidence.1 We examine it in the light of the limited nature of our scope of review and with full regard given to the rule that in a criminal case a jury verdict, approved by the trial judge, thrusts upon an appealing defendant the burden of showing that the evidence preponderates against his guilt, Martin v. State, 542 S.W.2d 638 (Tenn.Cr.App.1976), and that this rule prevails in circumstantial evidence cases. State v. Townsend, 525 S.W.2d 842 (Tenn. 1975). In my view, the evidence does preponderate against petitioner’s guilt.
I.
The State called three witnesses.
The first of these was the owner of the burglarized premises who testified as to the fact of the burglary but whose testimony contains nothing that would tend to incriminate petitioner.2
The principal witness was Sheriff Cecil Byrge of Morgan County. On the night of the burglary, at about midnight, he was on routine patrol in the area of the burglarized premises. He observed an automobile *825parked on the side of the Old Crossville Road, directly above the burglarized premises. He threw his aircraft landing lights onto the parked vehicle and, upon doing so, saw petitioner and Terry Langley behind the car “hunkered over.” They started running up the road.
After looking into the open trunk and generally about the car and observing various items of merchandise, he followed them on foot, searching along the side of the road with his flashlight. The Sheriff’s search was apparently impeded by the fact that “on the banks there’s pines and evergreens and bushes and it’s kind of in the woods like.” The woods reach a point to within ten feet of the road. From the time he first saw petitioner and Langley “hunkered over” until they were out of sight was “just a few seconds.”
The State’s final witness was Wilda McCarty, petitioner’s sister, who owned the automobile in and around which the stolen merchandise was found. Petitioner had borrowed her car around seven or eight o’clock in the evening and was “red-eyed” drunk. She says petitioner lived with her and that he was in Fentress County “a long time” before he was arrested, driving about, “going anywhere he wanted to,” and making no effort to hide.
The State closed and the petitioner made a motion for a directed verdict. At that time the State had proved:
a. that a burglary had been committed
b. that petitioner and a companion were in the immediate vicinity around midnight
c. that the fruits of the burglary were in an automobile borrowed by petitioner from his sister
d. that petitioner and Langley ran when the Sheriff approached.
While the proof, at this stage was marginal, the trial judge overruled the motion and the petitioner elected to put on proof. This cured the error, if any, in failing to sustain the motion for a directed verdict.
Petitioner’s proof, however, puts an entirely different light upon the matter.
The record shows that Langley had pleaded guilty and was confined in the state penitentiary. The able and experienced District Attorney General apparently knew that his case was on fragile foundation without Langley’s testimony. He, therefore, procured a subpoena for Langley and obtained an order from the trial judge directing that Langley be delivered to the custody of the Sheriff of Morgan County for his appearance as a witness.
The record shows that on the trial date the District Attorney conferred with Langley. The details of the conversation are not shown in the record, but it is evident that his testimony was not to the General’s liking so he did not call him as a witness. Instead, he was called by petitioner.
Langley testified unequivocally that he, and he alone, unaided and unabetted, committed the burglary. He testified that he and the petitioner, who is shown in the record to have a drinking problem and to have been “on pills”, met up at around 10:00 o’clock, a. m. on the date of the burglary, at a package beer store and they were together the rest of the day and night. He says they drank “quite a bit” during the day and were “drinking all day.”
Around seven or eight o’clock they borrowed Wilda McCarty’s car and with petitioner, who “wasn’t in a condition to drive”, at the wheel they went back to the beer joint and purchased two more six packs of beer. At some point not clearly revealed by the record Langley took over the driving.
After driving around at random, they parked on the side of the Old Crossville Road. After drinking beer for a while, petitioner “passed out" and, as Langley put it, “I got to thinking that I’d just go down to Mr. Smith’s and break in his premises.” He did not discuss it with petitioner; petitioner did not accompany him or help in any way. As Langley said of petitioner, “[t]he man did not know where he was at,” and “he didn’t have the ability to go any place with me.” When the Sheriff approached and after Langley had warned him, petitioner “did stumble and went over to the left and laid down.” By way of further *826explanation Langley says that petitioner “went off on the weeds” and “on the passenger side” of the car.
Langley testified that while petitioner was passed out in the ear he made three trips to and from the burglarized premises. The first trip was around 9:30 or 10:00 o’clock and all three trips were completed when the Sheriff arrived on the scene sometime around midnight or shortly thereafter. Upon his return from the third trip petitioner was no longer “passed out” but was “sitting in the car with the door open with his head bent over.”
The petitioner, testifying in his own behalf, says he was drunk and doesn’t know what happened. He does remember the Sheriff’s arrival and trying to run. He went over into the woods at the edge of the road and stayed there all night.
Petitioner says that he “hid out in this little trailer for about two or three, days, and then I went to Florida,” where he stayed for about six weeks. When asked on cross-examination why he did not go to the Sheriff and tell him what happened, he responded:
Well, see, like when you been drunk about six years, you don’t take a chance on going to jail. I mean, I like I would, more than likely, I believe I would have probably or could have died.
The State called the Sheriff on rebuttal to testify that he found no beer cans in or around the car.
At the conclusion of this rebuttal testimony the defendant renewed his motion for a directed verdict.
II.
Petitioner was indicted for burglary and larceny. The jury found him guilty of burglary in the third degree, and, by its failure to respond to so much of the indictment as charged larceny, acquitted him of that charge. Conner v. State, 531 S.W.2d 119 (Tenn.Cr.App.1975). Thus we deal only with a burglary conviction. The elements of third degree burglary are:
a. the breaking and entering into a business house, etc.
b. with intent to commit a felony.
There is no direct evidence that petitioner committed any act of burglary. To the contrary the proof shows without contradiction that petitioner was drunk and passed out at the time the burglary was committed; that he had no advance knowledge of it; that he did not go into the building; that Langley did not discuss it with him; that petitioner did not help, assist, aid or abet in any way; and that at the time of the commission of the burglary he didn’t even “know where he was at.”
Quite aside from the defendant’s own version of the facts, this was the sworn testimony of Langley who was subpoenaed by the State to testify as a witness for the State. His testimony stands without contradiction and his credibility was not attacked. Where the testimony of a witness is not contradicted, either by direct proof or by circumstances inconsistent with its truth, it must be taken as true. Cleveland Wrecking Co. v. Butler, 57 Tenn.App. 570, 421 S.W.2d 380 (1967). The appellate courts will not permit the uncontradicted testimony of a witness to be discarded or disregarded arbitrarily. Frank v. Wright, 140 Tenn. 535, 205 S.W. 434 (1918).
The State, having been responsible for bringing Langley into court, is hardly in a position to attack his testimony. In point of fact it does not do so. The only area wherein the State takes specific issue with Langley is his testimony that “petitioner was incapable of running from the sheriff and only managed to stumble to the side of the road” whereas the Sheriff said that “both men ran up the road.”
We do not regard this seeming inconsistency as being significant. The Sheriff testified that he saw them for “just a few seconds.”
The only evidence tending to indicate petitioner’s guilt was (1) that the automobile belonged to his sister, (2) that the stolen goods were found in and about his car and (3) flight. All three of these, even if accepted fully and given their most unfavora*827ble implications, fall far short of establishing guilt beyond a reasonable doubt.
It is true that the automobile belonged to petitioner’s sister, but it is undisputed that he was in no shape to operate it and had ceded all possession and control of it to Langley.
It is true that the articles of stolen merchandise were found in and around the automobile. That this is an incriminating circumstance there can be no doubt, but again the undisputed proof shows that Langley burglarized the premises and “toted” the loot back to the car.
It is true that Tennessee follows the general rule that “proof of possession of recently stolen goods gives rise to the inference that the possessor has stolen them.” Bush v. State, 541 S.W.2d 391 (Tenn.1976). But, as said in Bush :
A legal presumption is a fiction of the law and is an assumption for convenience, but where proof to the contrary is introduced, the assumption is waived for it is no longer logical to assume a fact which is refuted by positive testimony. Id. at 395.
However, the inference is not completely destroyed by positive proof but remains to be weighed by the jury along with other facts and circumstances. In the case at bar, there are no other convincing facts and circumstances against which to weigh the uncontradicted proof, unless flight may be so regarded.
The record shows, first, that the petitioner ran from the Sheriff. This initial flight is susceptible of two interpretations. First, it is arguable that he ran because he was guilty. Second, it is equally plausible to say that he was innocent but ran to avoid involvement in a suspicious operation; however, in the context of this case it is more plausible to say that he ran because he was then and there guilty of the offense of public drunkenness. The State argues that his ability to run is indicative that he was not drunk. This argument is without merit. Any drunk has the gumption to run from the high Sheriff. This might properly be characterized as a prevailing and prudent practice.
Again, the trip to Florida may have been the flight of a guilty man or it may have been the flight of an innocent man caught in a web of suspicious circumstances and feeling it expedient to disappear until things cooled down. The record doesn’t show why he ran. Neither does it show why he elected voluntarily to return and move openly in and around Morgan County. If the flight be construed as an act of guilt, the voluntary return must be treated as an act of innocence. The record does not establish with any degree of clarity the reasons for the sojourn in Florida.
In order to sustain this conviction, we must assume that the petitioner did that which the proof, without contradiction, shows he did not do and that which the State wholly failed to prove he did. This we cannot do.
This conviction rests wholly upon circumstantial evidence. The rule in Tennessee, as approved in Overton v. State, 521 S.W.2d 229, 232 (Tenn.Cr.App.1974), is that
the evidence must be not only consistent with the guilt of the accused but it must also be inconsistent with his innocence and must exclude every other reasonable theory or hypothesis except that of guilt, and it must establish such a certainty of guilt of the accused as to convince the mind beyond a reasonable doubt that he is the one who committed the crime.
We recognize that normally this is a jury question, but the fact remains that the jury in this case did not have before it evidence sufficient to “exclude every other reasonable theory or hypothesis except that of guilt.”
At the very outset we recognized the correct standard of review. This rule, however, “presupposes record proof presenting a factual basis for consideration and determination by the jury.” Hughes v. State, 3 Tenn.Cr.App. 602, 465 S.W.2d 892, 896 (1970). Here, there was no such factual basis. I would, therefore, hold that the evidence preponderates against the verdict of the jury.
*828I am authorized to state that Special Justice WILLIAM I. DAVIS, Jr., concurs in this dissent.

. We consider this case upon certiorari notwithstanding the flagrant violation of Rule 12 of this Court in that no assignments of error have been filed. The respondent’s brief, extracting a statement from the petition, comes up with three assignments, all attacking the sufficiency of the evidence. In view of this position taken by the State, and in the interest of justice, we consider the case on its merits.


. As a matter of fact his testimony was favorable to petitioner. He says that a month or two after the burglary petitioner came to his place of business and told him that petitioner was in the car drunk and passed out, that he took no part in the burglary, that he would help him try to find the stolen property, and that after the Sheriff came “he laid off up there in the woods.”